Title: From Alexander Hamilton to James Monroe, [18 July 1797]
From: Hamilton, Alexander
To: Monroe, James


[Philadelphia, July 18, 1797]
Sir
Your letter of yesterday in answer to mine of the same date was received last night. I am sorry to say, that as I understand it, it is unsatisfactory. It appears to me liable to this inference, that the information of Clingman had revived the suspicions which my explanation had removed. This would include the very derogatory suspicion, that I had concerted with Reynolds not only the fabrication of all the letters and documents under his hand, but also the forgery of the letters produced as those of Mrs. Reynolds—since these last unequivocally contradict the pretence communicated by Clingman. I therefore request you to say whether this inference be intended.
With consideration I am Sir   Yr. very Obed servant
A HamiltonJuly 18. 1797
James Monroe Esqr
